      Case 3:18-cv-00441-CWR-FKB Document 99-5 Filed 04/04/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

JOSEPH THOMAS, et al,

               Plaintiffs

vs.                                           Civil Action No. 3:18cv441-CWR-FKB

PHIL BRYANT, Governor of
Mississippi, et al.,

               Defendants.

                      DECLARATION OF MAXWELL PALMER, Ph.D.

       1.      My name is Maxwell Palmer. I testified as an expert for the Plaintiffs in this case.

       2.      I have examined the remedial plan adopted by the Mississippi Legislature. The

new plan shifts the five Bolivar County precincts previously in District 22 to District 13, and

shifts three Sunflower County precincts from 13 to 22. Collectively, the five Bolivar County

precincts are heavily white and the three Sunflower County precincts are heavily African-

American. I have also examined the remedial plan adopted by the Court. As documented by Mr.

Cooper, it shifts Issaquena County and eight Warren County precincts from District 23 to 22, and

shifts the Madison County precincts in District 22, as well as eight Yazoo County precincts, from

22 to 23. I have analyzed the election results within the revised District 22 in both plans for the

2015 statewide general elections involving African-American candidates running against white

candidates. In both plans, there is extensive racially polarized voting in revised District 22 just

as there was in the existing District 22.

       3.      Within this context of racially polarized voting, the increase in the District 22

African-American age population percentage from 50.8% in the existing plan to 58.1% in the
                                                  1
     Case 3:18-cv-00441-CWR-FKB Document 99-5 Filed 04/04/19 Page 2 of 2




legislative plan and to 62.1% in the court ordered plan significantly increases the potential of

African-American voters to elect candidates of their choice.



                                             ###

Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and

correct. Executed on April 3, 2019.



                                               ______________________
                                               Maxwell Palmer, Ph.D.




                                                 2
